Exhibit 10.3

AMENDMENT NO. 1 TO

INCOME TAX RECEIVABLE AGREEMENT

This AMENDMENT NO. 1 TO INCOME TAX RECEIVABLE AGREEMENT (this “Amendment”),
dated as of May 9, 2017, is hereby entered into by and between Surgery Partners,
Inc., a Delaware corporation (the “Corporation”), and H.I.G. Surgery Centers
LLC, a Delaware limited liability company (the “Stockholders Representative,” in
its capacity as such).

WHEREAS, reference is hereby made to that certain Income Tax Receivable
Agreement, dated as of September 30, 2015, by and among the Corporation, the
Stockholders Representative and the other parties referred to therein (as
amended or otherwise modified, the “Agreement”), and all capitalized terms used
and not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement;

WHEREAS, the Corporation and the Stockholders Representative desire to hereby
amend the Agreement in accordance with Section 7.06(c) of the Agreement;

WHEREAS, concurrently with the execution and delivery of this Amendment, the
Corporation and BCPE Seminole Holdings, LP, a Delaware limited partnership (the
“Investor”) have entered into that certain Securities Purchase Agreement (the
“Preferred Purchase Agreement”), dated as of the date hereof, pursuant to which
the Corporation has agreed to sell to the Investor and the Investor has agreed
to purchase from the Corporation, shares of Corporation’s 10.00% Series A
Convertible Perpetual Participating Preferred Stock, par value $0.01 per share,
subject to the terms and conditions set forth therein;

WHEREAS, concurrently with the execution and delivery of this Amendment, the
Corporation, the Investor and H.I.G. Surgery Centers, LLC and H.I.G. Bayside
Debt & LBO Fund II L.P (collectively, “HIG”) have entered into that certain
Stock Purchase Agreement (the “HIG Purchase Agreement”), dated as of the date
hereof, pursuant to which HIG has agreed to sell to Investor and Investor has
agreed to purchase from HIG, all Common Stock (as defined in the Purchase
Agreement) owned by HIG, subject to the terms and conditions therein;

WHEREAS, concurrently with the execution and delivery of this Amendment, the
Corporation, Merger Sub (as defined in the NSH Merger Agreement (as defined
below)), a Delaware corporation and a wholly owned subsidiary of the
Corporation, NSH Holdco, Inc., a Delaware corporation (“NSH”), and IPC / NSH,
L.P., a Delaware limited partnership, solely in its capacity as the sellers’
representative, have entered into that certain Agreement and Plan of Merger (the
“NSH Merger Agreement” and together with this Amendment, the HIG Purchase
Agreement, the Preferred Purchase Agreement, and any other agreement, disclosure
letter, certificate or other document to be entered into or delivered pursuant
to the terms hereof or in connection herewith or therewith, the “Transaction
Documents”), dated as of the date hereof, pursuant to which the Corporation has
agreed to acquire all of the outstanding equity of NSH (the “NSH Acquisition”);
and

WHEREAS, this Amendment is a condition to the willingness of HIG, the
Corporation, and the Investor to enter into the Transaction Documents to which
they are a party.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.    Amendments. As of the Effective Time (as defined below), the Agreement is
hereby amended as follows:

(a)    The Agreement is hereby amended by replacing all references to “Tax
Benefit Payment” therein with “Settlement Payment”.

(b)    The Agreement is hereby amended by replacing the contents of Annex B to
the Agreement with the contents of Exhibit A to this Amendment.

(c)    Section 1.01 of the Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Applicable Federal Tax Rate” means, for any Applicable Tax Year, the maximum
U.S. federal income Tax rate applicable to corporations organized within the
United States in effect for such Applicable Tax Year; it being understood and
agreed that, if the applicable Tax rate changes in the middle of a Taxable Year
such that multiple rates are in effect with respect to any Applicable Tax Year,
then the Applicable Federal Tax Rate will be determined using a blended Tax rate
taking into account the Tax rates in effect both before and after such change
occurred on a pro rata calendar day basis.

“Applicable Tax Rate” means, for any Applicable Tax Year, the Applicable Federal
Tax Rate for such Applicable Tax Year (expressed as a percentage) plus three
percent (3%).

“Applicable Tax Year” means, the tax year ending December 31 of the year set
forth on Annex B in the column entitled “Tax Year.”

“First Amendment” means that certain Amendment No. 1 to Income Tax Receivable
Agreement, dated as of May 9, 2017, by and between the Corporation and the
Stockholders Representative.

“Base Amount” means each amount set forth on Annex B in the column entitled
“Base Amount”.

(d)    The definition of “ITR Payment” now appearing in Section 1.01 of the
Agreement is hereby amended in its entirety to read as follows: “ITR Payment”
means any Settlement Payment or Early Termination Payment required to be made by
the Corporation to the Stockholders under this Agreement.”

(e)    The definition of “Material Objection Notice” now appearing in
Section 1.01 of the Agreement is hereby amended in its entirety to read as
follows: “Material Objection Notice” is defined in Section 4.02 of this
Agreement.”

 

2



--------------------------------------------------------------------------------

(f)    The definition of “Payment Date” now appearing in Section 1.01 of the
Agreement is hereby amended in its entirety to read as follows: “Payment Date”
means, with respect to each Applicable Tax Year, December 1 of the year
following such Applicable Tax Year.

(g)    The definition of “Valuation Assumptions” now appearing in Section 1.01
of the Agreement is hereby amended in its entirety to read as follows:
“Valuation Assumptions” means, as of an Early Termination Date, the assumption
that the Applicable Federal Income Tax Rate for each Payment Date ending on or
after such Early Termination Date will be determined using the U.S. federal
income Tax rate for corporations in effect for the Applicable Taxable Year as
specified for such Applicable Taxable Year by the Code and other laws as in
effect on the Early Termination Date (or, with respect to any Applicable Taxable
Year for which such income Tax rates are not specified by the Code and other law
as in effect on the Early Termination Date, such income Tax rates that are in
effect on the Early Termination Date).

(h)    Article II of the Agreement is hereby amended in its entirety to read as
follows: “[Reserved]”

(i)    Article III of the Agreement is hereby amended in its entirety to read as
follows:

ARTICLE III

SETTLEMENT PAYMENTS

Section 3.01.    Payments.

(a)    Timing of Payments. Within five (5) Business Days after each Payment
Date, the Corporation shall pay to each Stockholder its share (based on such
Stockholder’s Applicable Percentage) of the Settlement Payment with respect to
such Payment Date. Each such share of a Settlement Payment shall be made by wire
transfer of immediately available funds to a bank account of the applicable
Stockholder previously designated by the Stockholder to the Corporation, or as
otherwise agreed by the Corporation and the Stockholder.

(b)    A “Settlement Payment” means, with respect to each Payment Date, the
product of (i) the Base Amount set forth opposite such Payment Date on Annex B
and (ii) the Applicable Tax Rate for the Applicable Tax Year set forth opposite
such Payment Date on Annex B; provided that, if any change in the Applicable
Federal Tax Rate occurring after the date of the First Amendment (a “Tax Rate
Change”) has a retroactive effect such that it would have resulted in a change
in the amount of a Settlement Payment made prior to the date of such Tax Rate
Change (the “Payment Difference”), then any Settlement Payments due on or after
the Payment Date immediately following the date of such Tax Rate Change shall be
adjusted (up or down as applicable) by an aggregate amount equal to the Payment
Difference. Selective illustrative examples of the calculation of a Settlement
Payment are set forth on Annex B hereto.

 

3



--------------------------------------------------------------------------------

Section 3.02.    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in a duplicative payment of any amount (including
interest) required under this Agreement, and this Agreement shall be construed
and interpreted in accordance with such intention.

(j)    Section 4.01(b) of the Agreement is hereby amended by replacing the words
“set forth in (1), (2) and (3) above” therein with “set forth in (1) and (2)
above”.

(k)    Section 4.01(c) of the Agreement is hereby amended in its entirety to
read as follows: “[Reserved]”

(l)    Section 4.01(d) of the Agreement is hereby amended in its entirety to
read as follows: “[Reserved]”

(m)    Section 4.02 of the Agreement is hereby amended in its entirety to read
as follows:

Early Termination Notice. If the Corporation chooses to exercise its right of
early termination under Section 4.01 above, the Corporation shall deliver to the
Stockholders Representative notice of such intention to exercise such right (an
“Early Termination Notice”) and a schedule (the “Early Termination Schedule”)
showing in reasonable detail the calculation of the Early Termination Payment.
The Early Termination Schedule shall become final and binding on all parties
unless the Stockholders Representative, within thirty (30) calendar days after
receiving the Early Termination Schedule, provides the Corporation with a notice
of a material objection to such Schedule (a “Material Objection Notice”) made in
good faith. An Early Termination Schedule will also become final and binding
upon the Stockholders Representative confirming in writing that it will not
provide a Material Objection Notice with respect to such Schedule. If the
parties, for any reason, are unable to successfully resolve the issues raised in
such Material Objection Notice within thirty (30) calendar days after receipt by
the Corporation of the Material Objection Notice, the Corporation and the
Stockholders Representative shall employ the Reconciliation Procedures as
described in Section 7.08 of this Agreement.

(n)    Section 4.03(a) of the Agreement is hereby amended by deleting the words
“or Divestiture Acceleration Payment” from the first sentence therein.

(o)    Section 4.03(b) of the Agreement is hereby amended in its entirety to
read as follows:

The “Early Termination Payment” means, as of the Early Termination Date, the
present value, discounted at the Early Termination Rate as of such date and
assuming the Applicable Tax Rate(s) then in effect on the Early Termination

 

4



--------------------------------------------------------------------------------

Date, of all Settlement Payments (other than any Settlement Payment in respect
to a Payment Date that occurred prior to the Early Termination Date and which is
currently due and payable but unpaid as of the Early Terminate Date, which shall
(subject to Section 3.02) be paid to the Stockholders on the date the Early
Termination Payment becomes payable) that would be required to be paid by the
Corporation beginning from the Early Termination Date, all as may be adjusted
further in a manner agreed to by the Corporation and the Stockholders
Representative. For purposes of calculating, pursuant to this Section 4.03(b),
the present value of all Settlement Payments that would be required to be paid,
it shall be assumed that, absent the Early Termination Notice, all Settlement
Payments would be paid on the Payment Date with respect to such Settlement
Payment.

(p)    Section 4.03(c) of the Agreement is hereby amended in its entirety to
read as follows: “[Reserved]”

(q)    Section 5.02 of the Agreement is hereby amended by deleting the following
words from the first sentence therein: “(other than, for clarity, any Early
Termination Payment payable in connection with a Change of Control)”

(r)    Section 6.01 of the Agreement is hereby amended in its entirety to read
as follows:

Responsibility for Tax Matters. Except as otherwise provided in Section 6.02 or
6.03, the Corporation shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporation or other Taxable Entity,
including the preparation, filing or amendment of any Tax Return and the
defense, contest, or settlement of any issue pertaining to Taxes.

(s)    Section 7.07 of the Agreement is hereby amended by deleting the words
“Section 2.03,” from the first sentence therein.

(t)    Section 7.08 of the Agreement is hereby amended by: (i) deleting the
words “Section 2.03,” from the first sentence therein; (ii) replacing the words
“an early termination, breach of agreement, Change of Control, or Divestiture
Acceleration Payment” in the first sentence therein with the words “an early
termination or breach of agreement”; (iii) amending the third sentence therein
in its entirety to read “If the Reconciliation Dispute is not resolved before
any payment that is the subject of the Reconciliation Dispute is due, such
payment shall be made on the date prescribed by this Agreement, subject to
adjustment or amendment upon resolution.”; and (iv) amending the fourth sentence
therein in its entirety to read “The costs and expenses relating to the
engagement of such Expert shall be borne by the Corporation, except as provided
in the next sentence.”

(u)    Section 7.10 of the Agreement is hereby amended in its entirety to read
as follows: “[Reserved]”

 

5



--------------------------------------------------------------------------------

(v)    A new Section 7.14 (Tax Forms) is hereby inserted into the Agreement to
read as follows: To the extent the Corporation does not currently have such Form
in respect of a Stockholder, such Stockholder shall upon request provide the
Corporation with duly executed IRS Forms W-8 or W-9, as the case may be,
certifying to such Stockholder’s exemption from withholding and backup
withholding taxes in respect of all amounts payable to such Stockholder
hereunder. Each Stockholder (including for the avoidance of doubt any permitted
transferee) shall also provide new forms (or successor forms) or certificates
upon the expiration or obsolescence of any previously delivered forms and
promptly notify the Corporation of any change in circumstances that would modify
or render invalid any claimed exemption or reduction.

2.    Pre-Amendment Payments. The Stockholders Representative, on behalf of the
Stockholders, hereby acknowledges and agrees that as of the Effective Time,
neither the Corporation nor any other Taxable Entity shall have any liability to
make any payment under the Agreement other than the Settlement Payments or Early
Termination Payment as contemplated hereby.

3.    Notices. As of the Effective Time, all notices to the Corporation under
the Agreement shall be delivered as set forth below:

If to the Corporation, to:    

Surgery Partners, Inc.

40 Burton Hills Boulevard

Suite 500

Nashville, Tennessee 37215

Fax: (615) 234-5998

Attention: Chief Financial Officer and Chief Executive Officer

Email: tsparks@surgerypartners.com and mdoyle@surgerypartners.com

with a copy (which shall not constitute notice) to:    

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Facsimile: (646) 728-1523

Attention: Carl Marcellino

Email: Carl.Marcellino@ropesgray.com

with a copy (which shall not constitute notice) to:    

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Fax: (312) 862-2200

Attention: Neal J. Reenan, P.C. and Ian N. Bushner

Email: NReenan@kirkland.com and ian.bushner@kirkland.com

 

6



--------------------------------------------------------------------------------

4.    Miscellaneous. This Amendment will not be effective unless and until
immediately prior to the NSH Closing (as defined in the NSH Merger Agreement)
(the “Effective Time”). Except as expressly provided in this Amendment, all of
the terms and provisions of the Agreement are and will remain in full force and
effect and are hereby ratified and confirmed. As of the Effective Time, each
reference in the Agreement to “Agreement”, and each reference to the Agreement
in any other agreements, documents, or instruments executed and delivered
pursuant to, or in connection with, the Agreement, will mean and be a reference
to the Agreement as amended by this Amendment. In the event of any conflict
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control. For the avoidance of doubt, the parties hereto
agree that entry into the Transaction Documents and the other documents
contemplated therein and consummation of the transactions contemplated therein
are not prohibited by Section 7.13 of the Agreement. Sections 1.02, 7.01 (as
updated hereby), 7.02, 7.03, 7.04, 7.05, 7.06, and 7.07 of the Agreement are
hereby incorporated by reference into this Amendment and shall apply as if fully
set forth herein mutatis mutandis.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Stockholders Representative have
duly executed this Amendment as of the date first written above.

 

SURGERY PARTNERS, INC.

By:  

/s/ Michael T. Doyle

Name:

  Michael T. Doyle Title:   Chief Executive Officer

[Signature Page to Amendment No. 1 to Income Tax Receivable Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Stockholders Representative have
duly executed this Amendment as of the date first written above.

 

H.I.G. SURGERY CENTERS, LLC, as Stockholders Representative By: H.I.G.-GPII,
Inc. Its: Manager By:  

/s/ Richard H. Siegel

Name:

  Richard H. Siegel Title:   Vice President and General Counsel

[Signature Page to Amendment No. 1 to Income Tax Receivable Agreement]



--------------------------------------------------------------------------------

Exhibit A

Annex B

Payment Schedule

(See attached.)



--------------------------------------------------------------------------------

Annex B to the First Amendment

 

Tax

Year

   Payment Date      Base Amount      Applicable Federal
Tax Rate*     Assumed State
Tax Rate (Fixed)     Applicable
Tax Rate*     Ilustrative Example: Settlement
Payment (assuming no change in
Max Fed Corp Tax Rates so
Blended Rate is 38% at all times)      Illustrative Example: Settlement
Payment (assuming Max Fed Corp
Tax Rates is 25% so  Blended Rate is
28% at all times)  

2016

     December 1, 2017      $ 2,638,259.84        35.0 %      3.0 %      38.0 % 
  $ 1,002,539      $ 738,713  

2017

     December 1, 2018      $ 1,641,769.8        35.0 %      3.0 %      38.0 %   
$ 623,873      $ 459,696  

2018

     December 1, 2019      $ 36,797,315.8        35.0 %      3.0 %      38.0 % 
  $ 13,982,980      $ 10,303,248  

2019

     December 1, 2020      $ 77,508,444.0        35.0 %      3.0 %      38.0 % 
  $ 29,453,209      $ 21,702,364  

2020

     December 1, 2021      $ 97,295,538.4        35.0 %      3.0 %      38.0 % 
  $ 36,972,305      $ 27,242,751  

2021

     December 1, 2022      $ 92,552,144.0        35.0 %      3.0 %      38.0 % 
  $ 35,169,815      $ 25,914,600  

2022

     December 1, 2023      $ 6,168,650.2        35.0 %      3.0 %      38.0 %   
$ 2,344,087      $ 1,727,222  

2023

     December 1, 2024      $ 2,414,853.6        35.0 %      3.0 %      38.0 %   
$ 917,644      $ 676,159  

 

* Applicable Federal Tax Rate and Applicable Tax Rate may vary as provided in
the First Amendment.

For the avoidance of doubt, the December 1, 2024 Payment Date is the last
Payment Date under the Agreement